Malizia Spidi & Fisch, PC ATTORNEYS AT LAW 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Facsimile: (202) 434-4661 June 29, 2011 Board of Directors TF Financial Corporation 3 Penns Trail Newtown, Pennsylvania 18940 RE:Registration Statement on Form S-8 TF Financial Corporation 2011 Directors Stock Compensation Plan Gentlemen: We have acted as special counsel to TF Financial Corporation, a Pennsylvania corporation (the “Company”), in connection with the preparation of the Registration Statement on Form S-8 to be filed with the Securities and Exchange Commission (the “Registration Statement”) under the Securities Act of 1933, as amended, relating to 36,000 shares of common stock, par value $0.10 per share (the “Common Stock”) of the Company which may be issued upon the award of shares of Common Stock under the 2011 Directors Stock Compensation Plan (the “Plan”), as more fully described in the Registration Statement.You have requested the opinion of this firm with respect to certain legal aspects of the proposed offering. We have examined such documents, records, and matters of law as we have deemed necessary for purposes of this opinion and based thereon, we are of the opinion that the Common Stock when issued pursuant to the stock awards granted under and in accordance with the terms of the Plan will be validly issued, fully paid, and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement on Form S-8. Sincerely, /s/ Malizia Spidi & Fisch, PC Malizia Spidi & Fisch, PC
